DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10627719. 
Claims 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 11187986. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al. US 2018/0315623.
Re claim 1, Tanaka teaches a method of cleaning a substrate (W, fig15, [58]) provided with a metal resist ([54]), the method comprising cleaning a substrate (W, fig15, [58]) provided with a metal resist containing at least one metal selected from the group consisting of Sn ([54]), Hf, Zr, In, Te, Sb, Ni, Co, Ti, W, Ta, and Mo using a metal resist cleaning liquid ([59, 66]) comprising a solvent (PGME, [59, 66]) and a carboxylic acid (acetic acid, [66]), thereby removing the metal resist from the substrate (metal removal liquid supplied to 613, fig15, [59, 148]).
Tanaka teaches metal removal liquid with organic solvent PGMEA or PGME and an acid removal liquid ([59, 66]).
Re claim 2, Tanaka teaches the method according to claim 1, comprising applying the metal resist cleaning liquid along the periphery of the substrate to remove an edge bead on the substrate (metal removal liquid supplied to 613, fig15, [148]).
Re claim 3, Tanaka teaches the method according to claim 1 wherein the organic solvent comprises a propylene glycol methyl ether (PGME) ([59]), propylene glycol methyl ether acetate (PGMEA) ([59]), propylene glycol butyl ether (PGBE), ethylene glycol methyl ether, cyclic esters, n-butyl acetate, ether acetate, ketones, liquid cyclic carbonates, or a mixture thereof.
Re claim 6, Tanaka teaches the method according to claim 1 wherein the metal resist contains Sn ([54]).
Re claim 7, Tanaka teaches the method of claim 1 wherein the carboxylic acid comprises formic acid and/or acetic acid (acetic acid, [66]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2018/0315623 in view of Chou et al. US 2007/0254476.
Re claim 4, Tanaka does not explicitly show the method according to claim 1 wherein the amount of carboxylic acid based on the total weight of the cleaning liquid is 0.1 wt% to 50 wt%.
Chou teaches cleaning solution with 60-80% weight percent of solvent ([30]) comprises a carboxylic acid ([28]) with an organic solvent ([26]). Chou also teaches the cleaning solution help remove organic and inorganic metal by-products simultaneously ([32]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Chou to use a cleaning solution with carboxylic acid at a concentration of 0.01%-30% to remove organic and inorganic metal by-products simultaneously (Chou, [32]). 
Re claim 5, Tanaka does not explicitly show the method according to claim 3 wherein the amount of carboxylic acid based on the total weight of the cleaning liquid is 0.1 wt% to 50 wt%.
Chou teaches cleaning solution with 60-80% weight percent of solvent ([30]) comprises a carboxylic acid ([28]) with an organic solvent ([26]). Chou also teaches the cleaning solution help remove organic and inorganic metal by-products simultaneously ([32]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Chou to use a cleaning solution with carboxylic acid at a concentration of 0.01%-30% to remove organic and inorganic metal by-products simultaneously (Chou, [32]). 
Re claim 17, Tanaka teaches a system (fig3) for performing a bead edge removal ([58]) comprising : 
a spindle (611 and 71, fig4, [53]) comprising a wafer support (611, fig4 or 15, [53]), wherein the spindle is operably connected to a motor (71, fig4 or 15, [53]) configured to rotate the spindle;
a wafer (W, fig4, [53]) comprising a surface layer of a tin organometallic resist composition (Sn metal containing coating, [54]); 
a dispenser (613, fig3 and 15, [58]) with a nozzle (613, fig3 and 15, [58]) configured to apply fluid along an edge of the wafer mounted on the spindle ([59]); and 
a reservoir comprising a fluid (tank connect with supply pipe 613p, fig15), wherein the reservoir is configured to deliver the fluid to the nozzle for dispensing, wherein the fluid comprises an organic solvent ([59]) with an additive comprising a carboxylic acid ([66]), a sulfonic acid, sulfuric acid (H2SO4) ([66]), a phosphate ester, a phosphoric acid, an inorganic fluorinated acid (HF, [66]), a tetraalkylammonium compound, or mixtures thereof, 
wherein the carboxylic acid comprises formic acid and/or acetic acid (acetic acid, [66]).
Tanaka does not explicitly show wherein the fluid comprises the additive at a concentration from about 0.1 wt% to about 25 wt%.
Chou teaches cleaning solution with 60-80% weight percent of solvent ([30]) comprises a carboxylic acid ([28]) with an organic solvent ([26]). Chou also teaches the cleaning solution help remove organic and inorganic metal by-products simultaneously ([32]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Chou to use a cleaning solution with carboxylic acid at a concentration of 0.01%-30% to remove organic and inorganic metal by-products simultaneously (Chou, [32]). 
Re claim 18, Tanaka modified above teaches the system of claim 17 wherein the organic solvent comprises a glycol ether or ester thereof (PGMEA, PGME, [59]), an alcohol, a ketone, a cyclic ester, a liquid cyclic carbonate, or a mixture thereof.
Re claim 19, Tanaka modified above teaches the system of claim 17 wherein the organic solvent comprises propylene glycol methyl ether (PGME) (PGME, [59]), propylene glycol methyl ethyl acetate (PGMEA) (PGMEA, [59]), propylene glycol butyl ether (PGBE), ethylene glycol methyl ether, ethanol, propanol, isobutyl alcohol, hexanol, ethylene glycol, propylene glycol, 2-heptanone, propylene carbonate, butylene carbonate, or a mixture thereof.

Claim(s) 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2018/0315623 in view of Ganesan et al. US 2014/0190529 and Storck et al. US 2015/0303071.
Re claim 8, Tanaka teaches a method for removing edge bead on a wafer (W, fig15, [58]) associated with a resist coating comprising a tin based resist composition ([54]), the method comprising: 
applying a first bead edge rinse solution (metal removal liquid supplied to 613, fig15, [59, 148]) along a wafer edge following spin coating of the wafer with the tin organometallic resist composition (620 with metallic resist, fig3, [54]), wherein the edge bead solution comprises an organic solvent ([59, 66]) and an additive comprising a carboxylic acid (acetic acid, [66]), an inorganic fluorinated acid(HF, [66]) , a tetraalkylammonium compound, or a mixture thereof.
Tanaka does not explicitly show wherein a residual tin measurement along the wafer edge using VPD-ICP-MS is no more than about 50 x 1010 atoms/cm2, and wherein the carboxylic acid comprises formic acid and/or acetic acid.
Ganesan teaches edge bevel removal method wherein the first edge bead rinse solution is applied in a quantity from about 0.5 mL to about 20 mL (EBR 310, fig3, [63]) along the wafer edge and further comprising spinning the wafer after delivery of the first edge bead rinse solution at a rate of at least about 500 rpm (BSE 314, fig3, [68]) to obtain a residual metal measurement along the treated edge of no more than about 50 x 1010 atoms/cm2 ([68]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Ganesan to use EBR and BSE condition to remove unwanted metal selectively from the edge bevel area (Ganesan, [7]). 
Tanaka does not explicitly show impurity levels measured via VPD-ICP-MS.
Storck teaches using VPD-ICP-MS to accurately determine low metal impurity level ([67]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Storck to use VPD-ICP-MS to measure accurately the level of metal impurity (Storck, [67]). 
Re claim 10,Tanaka modified above teaches the method of claim 8 wherein the organic solvent comprises a glycol ether or ester thereof (PGMEA, PGME, [59]), an alcohol, a ketone, a cyclic ester, a liquid cyclic carbonate, or a mixture thereof.
Re claim 11, Tanaka modified above teaches the method of claim 8 wherein the organic solvent comprises a propylene glycol methyl ether (PGME) (PGME, [59]), propylene glycol methyl ether acetate (PGMEA) (PGMEA, [59]), 2-heptanone, or a mixture thereof.
Re claim 12, Tanaka modified above teaches the method of claim 8 wherein the additive further comprises acetic acid ([66]), citric acid, oxalic acid, 2-nitrophenylacetic acid, 2-ethylhexanoic acid, dodecanoic acid, ascorbic acid, tartaric acid, glucuronic acid, benzene sulfonic acid, p-toluenesulphonic acid, sulfuric acid (H2SO4) ([66]), or a mixture thereof.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2018/0315623 in view of Ganesan et al. US 2014/0190529, Storck et al. US 2015/0303071 and Meyers et al. US 2015/0056542.
Re claim 9, Tanaka does not explicitly show the method of claim 8 wherein the tin organometallic resist composition comprises alkyl tin oxo/hydroxo moieties.
Meyer teaches a metal based resist composition comprises alkyl tin oxo/hydroxo moieties ([35, 39]) with high resolution ([35]) and high degree of stability and good radiation sensitivity ([35]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Meyer to use a metal based resist comprises alkyl tin oxo/hydroxo moieties to achieve high resolution (Meyer, [35]) and high degree of stability and good radiation sensitivity (Meyer, [35]). 

Claim(s) 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2018/0315623 in view of Ganesan et al. US 2014/0190529, Storck et al. US 2015/0303071 and Chou et al. US 2007/0254476.
Re claim 13, Tanaka does not explicitly show the method of claim 8 wherein the first edge bead rinse solution comprises 0.1 wt% to 50 wt% formic acid.
Chou teaches cleaning solution with 60-80% weight percent of solvent ([30]) comprises a carboxylic acid ([28]) with an organic solvent ([26]). Chou also teaches the cleaning solution help remove organic and inorganic metal by-products simultaneously ([32]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Chou to use a cleaning solution with carboxylic acid at a concentration of 0.01%-30% to remove organic and inorganic metal by-products simultaneously (Chou, [32]). 
Re claim 14, Tanaka does not explicitly show the method of claim 11 wherein the first edge bead rinse solution comprises 0.1 wt% to 50 wt% formic acid.
Chou teaches cleaning solution with 60-80% weight percent of solvent ([30]) comprises a carboxylic acid ([28]) with an organic solvent ([26]). Chou also teaches the cleaning solution help remove organic and inorganic metal by-products simultaneously ([32]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Chou to use a cleaning solution with carboxylic acid at a concentration of 0.01%-30% to remove organic and inorganic metal by-products simultaneously (Chou, [32]). 
Re claim 16, Tanaka modified above teaches the method of claim 8 wherein the first edge bead rinse solution consists essentially of PGMEA ([59]) and acetic acid ([66]).
Tanaka does not explicitly show a weight ratio of PGMEA:acetic acid from 1:1 to 9:1 (PGMEA 50%-90%).
Chou teaches cleaning solution with 60-80% weight percent of solvent ([30]) comprises a carboxylic acid ([28]) with an organic solvent ([26]). Chou also teaches the cleaning solution help remove organic and inorganic metal by-products simultaneously ([32]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Chou to use a cleaning solution with carboxylic acid at a concentration of 0.01%-30%  and solvent of 60-80% to remove organic and inorganic metal by-products simultaneously (Chou, [32]). 

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2018/0315623 in view of Ganesan et al. US 2014/0190529, Storck et al. US 2015/0303071 and Miyazawa et al. US 2005/0096237.
Re claim 15, Tanaka modified above teaches the method of claim 8 wherein the first edge bead rinse solution consists essentially of PGMEA  ([59]) and a carboxylic acid ([66]) 
Tanaka does not explicitly show a weight ratio of PGMEA:formic acid from 1:1 to 9:1.
Miyazawa teaches a cleaning formulation with organic solvent to formic acid 1:1 ([32, 33]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Miyazawa to replace acetic acid with formic acid and adjust the ration between organic solvent and formic acid. The motivation to do so is to remove residue at low temperature and shorter treatment time (Miyazawa, [28, 29]).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2018/0315623 in view of Chou et al. US 2007/0254476 and Meyers et al. US 2015/0056542.
Re claim 20, Tanaka does not explicitly show the system of claim 17 wherein the tin organometallic resist composition comprises alkyl tin oxo/hydroxo moieties.
Meyer teaches a metal based resist composition comprises alkyl tin oxo/hydroxo moieties ([35, 39]) with high resolution ([35]) and high degree of stability and good radiation sensitivity ([35]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanaka with the teaching of Meyer to use a metal based resist comprises alkyl tin oxo/hydroxo moieties to achieve high resolution (Meyer, [35]) and high degree of stability and good radiation sensitivity (Meyer, [35]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812